        Case: 3:20-cv-00170-DAS Doc #: 27 Filed: 11/13/20 1 of 1 PageID #: 134




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

CHARLES GALLOWAY                                                                         PLAINTIFF

v.                                                                            No. 3:20CV170-DAS

MALLIE NESBIT                                                                      DEFENDANTS


                                      FINAL JUDGMENT

       In accordance with the memorandum opinion entered this day, the instant case is

DISMISSED with prejudice for failure to state a claim upon which relief could be granted, counting

as a “STRIKE” under 28 U.S.C. § 1915(g).

       SO ORDERED, this, the 13th day of November, 2020.



                                                     /s/ David A. Sanders
                                                     DAVID A. SANDERS
                                                     UNITED STATES MAGISTRATE JUDGE
